t c summary opinion united_states tax_court kurt c olsen petitioner v commissioner of internal revenue respondent docket no 11658-10s filed date kurt c olsen pro_se elizabeth k wickstrom for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions by both parties the only issue for decision is whether petitioner is liable for the accuracy-related_penalty we hold that he is not background some of the facts have been stipulated by the parties and they are so found petitioner resided in the state of california when the petition was filed petitioner works as a patent attorney for the department of energy at a national laboratory holds a government security clearance and is subject_to detailed and periodic background investigations in petitioner’s wife received interest_income from a_trust created by her mother’s estate the funds were attributable to litigation resolved in favor of the estate as a beneficiary of the trust petitioner’s wife received a schedule_k-1 beneficiary’s share of income deductions credits etc reporting the interest_income prior to this instance the couple had never received a schedule_k-1 and were unfamiliar with the form petitioner usually takes the lead in preparing the couple’s joint federal_income_tax returns he prepared the couple’s joint income_tax return for using tax_return preparation software because he had never dealt with a schedule_k-1 in the past petitioner upgraded his tax preparation software to a more sophisticated version as a precaution to ensure proper treatment of the unfamiliar form using the upgraded software’s interview process petitioner correctly entered the name and tax identification_number of the trust properly reporting the source_of_income while transcribing the remaining information however he made a data entry error that prevented the amount of interest_income from being correctly displayed on schedule e supplemental income and loss of his federal tax_return petitioner reviewed the federal tax_return before filing including using the verification features in his tax preparation software but did not discover the error discussion sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if the understatement exceeds the in the notice_of_deficiency respondent determined the accuracy-related_penalty on the basis of sec_6662 a substantial_understatement_of_income_tax greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive the substantial_authority and adequate_disclosure provisions of sec_6662 do not apply to the facts before us evidence that the commissioner’s determination is incorrect see id pincite see also rule a 290_us_111 the commissioner may satisfy his burden of production for the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial e g 220_fedappx_601 9th cir janis v commissioner tcmemo_2004_117 affd 461_f3d_1080 9th cir affd 469_f3d_256 2d cir respondent satisfied his burden of production because the record demonstrates that petitioner failed to include the schedule_k-1 interest_income in the couple’s gross_income thereby causing petitioner to substantially understate the couple’s income_tax for see sec_6662 higbee v commissioner supra pincite accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed see sec_6664 higbee v commissioner supra pincite we hold that petitioner has satisfied his burden_of_proof this court has observed that tax preparation software is only as good as the information one inputs into it 114_tc_259 an isolated transcription error however is not inconsistent with a finding of reasonable_cause and good_faith sec_1_6664-4 income_tax regs we found petitioner to be forthright and credible and we credit his testimony at trial we conclude that he made an isolated error in transcribing the information from his wife’s schedule_k-1 while using the tax_return preparation software it is clear that his mistake was isolated as he correctly reported the source of the income and he did not repeat any similar error in preparing his tax_return the most important factor in deciding whether a taxpayer acted with reasonable_cause and in good_faith is the extent of the taxpayer’s effort to assess the proper tax_liability sec_1_6664-4 income_tax regs prior to petitioner never received a schedule_k-1 the interest_income reported on the schedule_k-1 was not associated with any of petitioner’s investments instead the income was derived from litigation proceeds received by his mother-in-law’s estate petitioner acted reasonably in upgrading his tax preparation software to a more sophisticated version in order to aid in properly reporting the income on the unfamiliar schedule_k-1 that his wife received see thompson v commissioner tcmemo_2007_174 petitioner we note that petitioner holds a government security clearance and is subject_to periodic background investigations which as he is well aware provide substantial motivation for him to properly report income on his tax_return correctly identified the trust as the source of the interest_income petitioner also correctly entered the trust’s tax identification_number into the software program he did not bury his head in the sand and ignore his obligation to check the accuracy of his tax_return instead petitioner reviewed the information he entered using his tax preparation software upon completion of the software’s interview process despite his best efforts however petitioner failed to discover that the amount of the interest_income did not appear on the final version of his tax_return that was filed under the unique facts and circumstances of this case we hold that petitioner acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioner is not liable for the accuracy-related_penalty under a as determined by respondent in the notice_of_deficiency conclusion we have considered all of the arguments made by respondent and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect our disposition of the disputed issue as well as the parties’ concessions decision will be entered under rule
